                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 RONALD C. HAYES,                                 )
                                                  )        Case No. 3:18-cv-404
         Petitioner,                              )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge Debra C. Poplin
 KEVIN HAMPTON,                                   )
                                                  )
         Respondent.                              )


                                MEMORANDUM AND ORDER



       Now before the Court is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254 (Doc. 1), in which Petitioner challenges a criminal judgment against him in Jackson

County Criminal Court at Gainesboro, Tennessee. (Id. at 1.)

       Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus petition in the district

where his judgment was entered or in the district where he is incarcerated. Petitioner is presently

confined in the Bledsoe County Correctional Complex (“BCCX”) in Bledsoe County, Tennessee,

and his judgment of conviction was entered by a state court in Jackson County, Tennessee.

BCCX is located in Bledsoe County, Tennessee, which is in the Eastern District of Tennessee. See

28 U.S.C. § 123(a)(3). Jackson County, the situs of Petitioner’s conviction, on the other hand, lies

within the Northeastern Division of the Middle District of Tennessee. See 28 U.S.C. § 123(b)(2).

       Thus, venue for this § 2254 petition is proper in both the Eastern and Middle Districts of

 Tennessee. A petitioner’s place of confinement may change, however, while the district of his

 conviction will remain constant. For this reason, the consistent practice in the Tennessee

 federal courts is to transfer habeas petitions to the district in which the convicting court is
located.

      As the Court is authorized to transfer a case such this to another District “in the interest

of justice,” 28 U.S.C. § 1406(a), the Clerk is DIRECTED to transfer this action to the

Northeastern Division of the United States District Court for the Middle District of Tennessee,

at Cookeville and to close this file.

      SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                2
